Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Bell on 5/6/21.
The application has been amended as follows: 
	IN THE CLAIMS:
In lines 4-5 of the instant claim 1, please delete “via alkyl or aryl as a linker1 or linker2, respectively”
In lines 8-10 of the instant claim 1, please delete “the linker 1 and linker 2 are independently selected from the group consisting of alkyl and, aryl; and independently have 1 to 20 atoms”
In line 3 of the instant claim 2, please delete “15%” and insert “16%” in its place
Please delete claims 4 and 5
In lines 2-4 of the instant claim 16, please delete “; and the linker1 is an alkylene having 1 to 20 atoms, and the linker2 is –alkylphenyl-“

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the solubility of the ascorbate salt of [19F]LMI1195 is 184 mg/mL in a solution of 95:5 water:ethanol. Accordingly, it is 
The increased solubility of the ascorbate salt over the hydrochloride salt is unexpected and advantageous. For example, the increased solubility may permit formulation of the ascorbate salt with less excipient and vehicle, thereby minimizing side effects, such as irritation, that can result from the excipient and vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MELISSA J PERREIRA/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618